Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1, 3-8, 10, 11, 13, 18 and 19 are amended. 

Response to Arguments
Applicant's arguments filed July 15, 2022, with regards to the objection to the drawings have been fully considered but they are not persuasive. While Applicant has submitted a replacement drawing, the replacement drawing does not correct the issues with the original drawing, as both are views of boxes with indecipherable text.  Appropriate corrections are required.
Applicant's arguments with regards to the Section 101 rejection, have been fully considered but they are not persuasive. With regards to Applicants arguments that the claims are not directed to "Certain Methods of Organizing Human Activities," the arguments do not address the rejection as written or negate the reasoning in the rejection. With regards to Applicants arguments that under Step 2A, Prong Two, the claims integrate any alleged judicial exception into a practical application using the additional elements, the claims are not directed to a concept that is a “solution to a technological problem or an improvement in the functioning of computers, computer software, or computer network.” Epic IP LLC v. Backblaze, Inc., 351 F. Supp. 3d 733, 746 (D. Del. 2018). In this case, as in Epic IP LLC v. Backblaze, Inc., the claims are directed to “the limitations are expressed through functional terms lacking in specificity or through generic structures described at a very high level of generality.” Id. at 749. The recitation of a workspace and a plurality of modules places not meaningful limits on the claims or solutions to any technological problem.  Rather the claimed modules amount to a general assertion that the functions are implemented in software. 
With regards to the argument that the claims recite a process that is "far from routine and conventional" based on linking electronic devices and a chat among the participants from the linked electronic devices presented in a dynamic chat module, such features are actually quite common.  A chat function may be implemented by text messaging between cell phones in response to an incident. As the claims put no meaningful limit on what qualified as a workspace or any of the modules, the claims amount to claiming the abstract idea should be implemented on a computer.  See, for example, Nice Systems Ltd. v. Clickfox, Inc., 207 F. Supp. 3d 393, 400 (D. Del. 2016) (noting that "neither a simple instruction to apply an abstract idea on a computer, nor claiming the improved speed or efficiency inherent with applying the abstract idea on a computer satisfies the requirement of an inventive concept.") (internal quotation marks and brackets omitted) (quoting Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  In view of the foregoing, the arguments are not persuasive. 
Applicant's arguments with regards to the Section 103 rejection, have been fully considered and are persuasive.  Accordingly, the previous rejection has been withdrawn. 

Drawings
The drawings are objected to because Fig. 3 is full of illegible text and other visual elements that are not readily decipherable.  Appropriate corrections are required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving, …, an incident report for an incident; identifying, …, a plurality of participants to involve in resolution of the incident; ….; logging, …, the incident in the incident timeline module; receiving and logging, …, chat among the plurality of participants …; generating, …, a status indicator for the incident based on a severity of the incident, an anticipated time to resolution, and an impact of the incident, and displaying the status indicator …; receiving, …, an update to the status indicator; and updating, …, the timeline … based on a change in the status indicator”. Therefore, the claim as a whole is directed to “storing and updating incident status information”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Storing and updating incident status information” is considered to be is a method of organizing human activity because the claim as a whole recites a method of organizing human interactions. See, for example, "6 Phases in the Incident Response Plan" by David Ellis. The claimed invention is a method that allows for users to access and update patients’ records and store the updated information which is a method of managing interactions between people. The mere nominal recitation of a generic server and generic network and storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: in an information processing apparatus comprising at least one computer processor, generating a technology incident workspace comprising an incident timeline module, a participant module, and a dynamic chat module, wherein the timeline module generates and displays a chronological list of a plurality of incident events, the participant module displays identifiers associated with each of the plurality of participants, and the dynamic chat module is configured to receive chat from the plurality of participants; linking electronic devices associated with the plurality of participants to the technology incident workspace; and displaying the status indicator in the technology incident workspace. The additional elements individually or in combination do not integrate the exception into a practical application. 
Under Step 2A, prong 2, the claims as a whole merely describes how to generally “apply” the concept of storing and updating incident status information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing incident status update process. In keeping with the analysis of Example 42, claim 2, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The recitation of the additional elements amounts to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  That is, the additional element amount to a general recitation of computer technology in a general purpose manner that does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely being used to apply the abstract idea to a technological environment.  That is, as noted above, the additional elements generally link the abstract idea to a technological environment, but do not clearly recite a novel concept. Accordingly, claim 1 is ineligible.
Independent claim 11 includes substantially similar limitations and is rejected for substantially the same reasons as claim 1. Dependent claims 2-10 and 12-19 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2 and 12 further limits the abstract idea of “storing and updating incident status information” by introducing the element of the incident report is received from one of a system, a device monitoring a system, and from manual entry, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 12 are also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “storing and updating incident status information” by introducing the element of the system comprises one of a hardware system, a software system, and a services system, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claims 3 and 14 further limits the abstract idea of “storing and updating incident status information” by introducing the element of establishing, …, an audio bridge number for an audio bridge, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 14 are also non-statutory subject matter.
Dependent claims 4 and 15 further limits the abstract idea of “storing and updating incident status information” by introducing the element of converting, …, audio from the audio bridge to text, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 15 are also non-statutory subject matter.
Dependent claims 5 and 16 further limits the abstract idea of “storing and updating incident status information” by introducing the element of logging, …, the text in the dynamic chat module which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 16 are also non-statutory subject matter.
Dependent claims 6 and 17 further limits the abstract idea of “storing and updating incident status information” by introducing the element of logging, …, at least one event associated with the incident in the dynamic chat module, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claims 7 and 18 further limits the abstract idea of “storing and updating incident status information” by introducing the element of an impact of the incident is based on an impact to at least one of an impact on an organization and the customers of the organization, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 18 are also non-statutory subject matter.
Dependent claims 8 and 19 further limits the abstract idea of “storing and updating incident status information” by introducing the element of performing, …, at least one post-incident action including at least one of conducting root cause analysis to identify and fix an underlying issue, identifying additional monitoring opportunities to detect the underlying issue, determining if the underlying issue could occur elsewhere based on a variety of attributes, [and] identifying strategies to solve the underlying issue faster, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 8 and 19 are also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “storing and updating incident status information” by introducing the element of the technology incident workspace presents a link to an electronic file relevant to the incident, which meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “storing and updating incident status information” by introducing the element of executing, …, a bot to investigate the incident; and presenting, …, the result of the investigation in the technology incident workspace, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10 is also non-statutory subject matter.
This judicial exception is not integrated into a practical application. Dependent claims 2-10 and 12-19 recite the following additional elements: a system, a device monitoring a system, a services system, and a bot. The additional elements individually or in combination do not integrate the exception into a practical application. The additional element amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  That is, the additional element amount to a general recitation of computer technology in a general purpose manner that does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea. As such, claims 2-10 and 12-19 are directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0097909 to Puri et al. in view of U.S. Patent No. 11403393 to Satish.
With regards to claims 1 and 11, Puri et al. teaches:
receiving, by the incident management computer program, an incident report for an incident (paragraph [0008], “The method includes receiving one or more parameters associated with an incident occurring within a networked computing environment. The method further includes identifying a communications channel specified by the one or more parameters. The method further includes identifying at least one service affected by the incident.”); 
identifying, by the incident management computer program, a plurality of participants to involve in resolution of the incident (paragraph [0010], “Members of the incident response team can view the status of each team member and provide updates to assigned check items without having to access graphical user interfaces for different application programs. As a result, communication among response team members is less cumbersome and more efficient relative to prior approaches.”); 
generating, by the incident management computer program, a technology incident workspace (paragraph [0444], “In such embodiments, application programs that are not connected to the virtual incident management room via a communications channel may transmit data directed to the virtual incident management room via an applications programming interface (API). Likewise, application programs that are not connected to the virtual incident management room via a communications channel may receive data from the virtual incident management room via the API. Via this API, the collaborative incident management program 2330 may receive data from such application programs and may incorporate the received data into the data store for the incident. Likewise, via this API, the collaborative incident management program 2330 may retrieve data from the data store for the incident and may transmit the retrieved data to such application programs.”)
comprising an incident timeline module, a participant module, and a dynamic chat module, wherein the timeline module generates and displays a chronological list of a plurality of incident events (paragraph [0281], “The events tab illustrated in FIG. 8A may display a timeline graph 805 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range. The events tab also may display an events list 808 that enables a user to view the machine data in each of the returned events.”), the participant module displays identifiers associated with each of the plurality of participants (paragraph [0010], “Members of the incident response team can view the status of each team member and provide updates to assigned check items without having to access graphical user interfaces for different application programs.”), and the dynamic chat module is configured to receive chat from the plurality of participants (paragraph [0432], “By way of the communications channel, the collaborative incident management program 2330 may receive data from the application program, where the data may include, without limitation, chat room messages, online meeting documents, software bug tracking information, and/or email messages.”); 
linking, by the incident management computer program, electronic devices associated with the plurality of participants to the technology incident workspace (paragraph [0429], “The members of the incident response team may interact with the virtual incident management room via a graphical user interface. Alternatively or additionally, the members of incident response team may interact with the virtual incident management room via any technically feasible human-machine interface.”); 
logging, by the incident management computer program, the incident in the incident timeline module (paragraph [0426], “The centralized graphical user interface may include four main sections: (1) an incident generation section; (2) an investigation view section; (3) a timeline view section; and (4) a status update section. These sections are now described in further detail.”); 
receiving and logging, by the incident management computer program, chat among the plurality of participants from the linked electronic devices, and presenting the chat in the dynamic chat module (paragraph [0003], “The incident manager opens various communications channels, data sources, and application programs that are relevant to resolving the incident, such as a chat message application program, an online meeting application program, and a software bug tracking application program.”; paragraph [0433], “When one member of the incident response team posts a text message, screenshot, or other textual and graphical information via the chat room application program, all members of the incident response team may view the posted material via the centralized graphical user interface associated with the collaborative incident management program 2330.”); 
generating, by the incident management computer program, a status indicator for the incident based on a severity of the incident, …, and an impact of the incident, and displaying the status indicator in the technology incident workspace (paragraph [00429], “The collaborative incident management program 2330 may then receive the status information, screenshots, notes, and/or other types of data and update the data store 2340 to reflect the changes to the virtual incident management room.”; paragraph [0478], “In some embodiments, user interface 2600 may include a view selector 2602 for selecting the level of detail displayed in the timeline view. When selected, a timeline only selector 2604 indicates a request to effect processing to display only the timeline 2612, in some embodiments. When selected, a timeline plus screenshot view selector 2606 indicates a request to effect processing to display the timeline 2612 plus a selected screenshot, such as a screenshot posted to the chat window at the time represented by the current time cursor 2616, in some embodiments. When selected, a timeline plus detail view selector 2608 indicates a request to effect processing to display the timeline 2612 plus the complete detailed history of the timeline, in some embodiments. In some embodiments, a deep dive button 2610, when selected, indicates a request to effect processing to display the timeline 2612 and a graph of key performance indicators over a period of time, as further described in section 2.15.”; paragraph [0437], “Such status update reports may include, without limitation, the current status of the incident, the time elapsed since the incident was created, a list of the completed tasks or check items, a list of the open tasks or check items, a list of the services impacted by the incident, and notes related to the incident.”); 
receiving, by the incident management computer program, an update to the status indicator (paragraph [0429], “In particular, the members of the incident response team may perform various tasks and functions related to resolving the incident, including, without limitation, entering or modifying status, attaching screenshots, and submitting notes via the graphical user interface. The collaborative incident management program 2330 may then receive the status information, screenshots, notes, and/or other types of data and update the data store 2340 to reflect the changes to the virtual incident management room.”); and 
updating, by the incident management computer program, the timeline incident module based on a change in the status indicator (paragraph [0429], “In particular, the members of the incident response team may perform various tasks and functions related to resolving the incident, including, without limitation, entering or modifying status, attaching screenshots, and submitting notes via the graphical user interface. The collaborative incident management program 2330 may then receive the status information, screenshots, notes, and/or other types of data and update the data store 2340 to reflect the changes to the virtual incident management room.”).  While Puri et al. teaches communications modules integrated into the incident management system, Puri et al. fails to explicitly teaches generating a status indicator for the incident based on an anticipated time to resolution.
However, Satish teaches generating a status indicator for the incident based on an anticipated time to resolution (col. 3, line 61, through col. 4, line 4, “In response to identifying the incident, operation 200 further identifies (203) predicted resolution times for the incident by each analyst in a plurality of analysts based on the maintained incident response information. In some examples, operation 200 may identify the predicted resolution times for all of the analysts for an IT environment, however, it should be understood that the plurality of analysts may be selected based on the availability of the analysts, the success rates of the analysts, or some other similar determination of a subset of the total analysts for the environment.”). 
This part of Satish is applicable to the system of Puri et al. as they both share characteristics and capabilities, namely, they are directed to incident management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puri et al. to include a status indicator for the incident based on an anticipated time to resolution as taught by Satish. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Puri et al. in order to allocate incident resources in an efficient manner (see col. 6, lines 3-11 of Satish).

With regards to claims 2 and 12, Puri et al. teaches: the incident report is received from one of a system, a device monitoring a system, and from manual entry (paragraph [0029], “For example, after a client experiences a hardware or software related issue, such as email outages, the client may submit a request to resolve the major incident, such as by sending a notification regarding the incident to support personnel or by contacting the support personnel. The support personnel may receive these notifications requesting help in resolving the incident and may promote the incident to a major incident to initiate a major incident evaluation or resolution process in response.”).

With regards to claim 13, Puri et al. teaches: the system comprises one of a hardware system, a software system, and a services system (paragraph [0029], “For example, after a client experiences a hardware or software related issue, such as email outages, the client may submit a request to resolve the major incident, such as by sending a notification regarding the incident to support personnel or by contacting the support personnel. The support personnel may receive these notifications requesting help in resolving the incident and may promote the incident to a major incident to initiate a major incident evaluation or resolution process in response.”).

With regards to claims 3 and 14, Puri et al. teaches: establishing an audio bridge number for an audio bridge (paragraph [0003], “The incident manager contacts these individuals via various means of communication, such as telephone calls, email communications, text messages, and pager messages.”).

With regards to claims 6 and 17, Puri et al. teaches logging at least one event associated with the incident in the dynamic chat module (paragraph [0433], “In some embodiments, a communications channel may exchange data with a chat room application program. Chat room application programs may include, without limitation, HipChat and Slack. In general, such a chat room application program facilitates the exchange of text messages, screenshots, and other textual and graphical information among the members of the incident response team. When one member of the incident response team posts a text message, screenshot, or other textual and graphical information via the chat room application program, all members of the incident response team may view the posted material via the centralized graphical user interface associated with the collaborative incident management program 2330.”). 

With regards to claims 7 and 18, Puri et al. teaches: an impact of the incident is based on an impact to at least one of an impact on an organization and the organization's customers (paragraph [0437], “Such status update reports may include, without limitation, the current status of the incident, the time elapsed since the incident was created, a list of the completed tasks or check items, a list of the open tasks or check items, a list of the services impacted by the incident, and notes related to the incident.”).

With regards to claims 8 and 19, Puri et al. teaches performing at least one post-incident action including at least one of conducting root cause analysis to identify and fix an underlying issue, identifying additional monitoring opportunities to detect the underlying issue, determining if the underlying issue could occur elsewhere in the environment based on a variety of attributes, identifying strategies to solve the underlying issue faster (paragraph [0417], “Such status update reports may include, without limitation, the current status of the incident, the time elapsed since the incident was created, a list of the completed tasks or check items, a list of the open tasks or check items, a list of the services impacted by the incident, and notes related to the incident.”).

With regards to claim 9, Puri et al. teaches: the technology incident workspace presents a link to an electronic file relevant to the incident (paragraph [0495], “For example, the integrated graphical user interface could include interactive elements associated with one or more application programs accessible via communications channels, including, without limitation, the chat message application program, the online meeting application program, and the software bug tracking application. The interactive element may be any technically feasible interface element, including, without limitation, a link associated with the communications channel and a graphical icon associated with the communications channel.”). 
Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0097909 to Puri et al. in view of U.S. Patent No. 11403393 to Satish as applied to claims 1-3, 6-9, 11-14, 18 and 19 above, further in view of U.S. Patent Application Publication No. 2014/0058730 to Costa et al. 
With regards to claims 4 and 15, modified Puri et al. teaches that data including audio may be shared or exchanged (col. 5, lines 32-46), but fails to explicitly converting audio to text. However, Costa et al. teaches: converting audio from the audio bridge to text (paragraph [0223], “If dictation is activated, process 1500 proceeds to 1536, at which an icon is displayed to the user to indicate that the mobile interface unit is in recording mode. Such indication may be any suitable indication method including, but not limited to, a displayed text message and color-coding of some portion of the data entry screen. This is a custom user interface included in the client application that is based on the status reported by Windows 7 Speech API.”, paragraph [0224], “At 1538, the user dictates the text. When the API recognizes that the user has stopped speaking or if the stop button is pressed, the Windows Speech API transcribes the audio into text at 1540 and provides it to the client application as text. At 1542, the client application retrieves the transcribed text and automatically enters it into the data field for user review, and process 1500 proceeds to 1544.”).
This part of Costa et al. is applicable to the system of modified Puri et al. as they both share characteristics and capabilities, namely, they are directed to incident management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puri et al. to include the converted audio as taught by Costa et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Puri et al. in order to enable support personnel review open and completed communication tasks for translation or user review or analysis (see paragraph [0198] and [0224] of Costa et al.).
With regards to claims 5 and 16, modified Puri et al. teaches that data including audio may be shared or exchanged (col. 5, lines 32-46), but fails to explicitly logging converted audio. However, Costa et al. teaches: logging the text in the dynamic chat module (paragraph [0223], “If dictation is activated, process 1500 proceeds to 1536, at which an icon is displayed to the user to indicate that the mobile interface unit is in recording mode. Such indication may be any suitable indication method including, but not limited to, a displayed text message and color-coding of some portion of the data entry screen. This is a custom user interface included in the client application that is based on the status reported by Windows 7 Speech API.”, paragraph [0224], “At 1538, the user dictates the text. When the API recognizes that the user has stopped speaking or if the stop button is pressed, the Windows Speech API transcribes the audio into text at 1540 and provides it to the client application as text. At 1542, the client application retrieves the transcribed text and automatically enters it into the data field for user review, and process 1500 proceeds to 1544.”).
This part of Costa et al. is applicable to the system of modified Puri et al. as they both share characteristics and capabilities, namely, they are directed to incident management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puri et al. to include the converted audio as taught by Costa et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Puri et al. in order to enable support personnel review open and completed communication tasks for translation or user review or analysis (see paragraph [0198] and [0224] of Costa et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0097909 to Puri et al. in view of U.S. Patent No. 11403393 to Satish as applied to claims 1-3, 6-9, 11-14, 18 and 19 above, further in view of U.S. Patent No. 11182163 to Beals et al.
With regards to claim 10, modified Puri et al. fails to explicitly teach, but Beals et al. teaches: executing a bot to investigate the incident (col. 6, lines 15-25, “Operations 400 are programmed code that tailors computing assets for the execution of processing operations related to incident response management (incident detection and remediation) including the processing operations referenced in the foregoing description and processing operations subsequently described in method 400 (FIG. 4). Operations 400 may comprise any of computer programs, software agents, intelligent bots, application programming interfaces (APIs), neural networks and/or machine-learning processing, among other examples.”); and presenting the result of the investigation in the technology incident workspace (col 15, lines 38-67, “In one instance, initiation (processing operation 410) comprises automating execution of the instruction set to remediate any issues in a computing environment caused by the detected incident. Implementation details for initiation (processing operation 410) of execution of an instruction set as well as other examples of initiation processing have been provided in the foregoing description. For instance, an analyst may follow an instruction set and direct a user of an entity (e.g., tenant) to update data associated with one or more specific computing assets to remediate an issue. In some alternative examples of method 400, flow may proceed to processing operation 412, where a customized course of action (including an instruction set for execution thereof) is stored.”).
This part of Beals et al. is applicable to the system of modified Puri et al. as they both share characteristics and capabilities, namely, they are directed to incident management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puri et al. to include the bot investigations as taught by Beals et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Puri et al. in order to provide customized remediated action with a minimum amount of resources (see col. 1, lines 21-34 of Beals et al.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0170153 to Sloan discusses a method of prioritizing and routing electronic requests including accessing, at an incident management system, an incident record, assigning, by the incident management system, a priority to the incident record, and causing a thread to be generated in an internal social networking application, wherein the thread is based on the incident record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629